          Case 6:20-cv-00982-ADA Document 25 Filed 05/07/21 Page 1 of 1




                       IN THE
                       IN THE UNITED STATES DISTRICT
                              UNITED STATES DISTRICT COURT
                                                     COURT
                        FOR
                        FOR THE WESTERN DISTRICT
                            THE WESTERN  DISTRICT OF
                                                  OF TEXAS
                                                     TEXAS
                                  WACO  DIVISION
                                  WACO DIVISION

 WSOU INVESTMENTS,
 WSOU INVESTMENTS, LLC LLC D/13/A
                           D/B/A               §§
 BRAZOS LICENSING
 BRAZOS LICENSING AND AND                      §§    CIVIL ACTION 6:20-cv-00980-ADA
                                                     CIVIL ACTION 6:20-cv-00980-ADA
 DEVELOPMENT,
 DEVELOPMENT,                                  §§    CIVIL ACTION 6:20-cv-00981-ADA
                                                     CIVIL ACTION 6:20-cv-00981-ADA
           Plaintiff,
           Plaintiff,                          §§    CIVIL ACTION 6:20-cv-00982-ADA
                                                     CIVIL ACTION 6:20-cv-00982-ADA
                                               §§
 vv..                                          §§
                                               §§
 CANON, INC.,
 CANON, INC.,                                  §§
           Defendant.
           Defendant.                          §§
                                               §§


                                            ORDER
                                            ORDER

        This Court, after
        This Court, after considering
                          considering Plaintiff
                                      Plaintiff WSOU
                                                WSOU Investments,
                                                     Investments, LLC
                                                                  LLC d/b/a Brazos Licensing
                                                                      d/b/a Brazos Licensing

and Development's
and Development’s Unopposed
                  Unopposed Motion
                            Motion for
                                   for Extension of Time
                                       Extension of      to File
                                                    Time to File Responses
                                                                 Responses to
                                                                           to Defendant
                                                                              Defendant

Canon, Inc.’s
Canon,        Motions, is
       Inc.'s Motions, is of
                          of the
                             the opinion
                                 opinion that
                                         that Plaintiffs
                                              Plaintiff’s Motion
                                                          Motion should
                                                                 should be
                                                                        be granted.
                                                                           granted.

        It is therefore
        It is therefore ORDERED
                        ORDERED that
                                that Plaintiff
                                     Plaintiff WSOU
                                               WSOU Investments,
                                                    Investments, LLC
                                                                 LLC d/b/a Brazos
                                                                     d/b/a Brazos

Licensing and Development's
Licensing and Development’s motion
                            motion is
                                   is GRANTED, and Plaintiff's
                                      GRANTED, and Plaintiff’s deadline to file
                                                               deadline to file responses
                                                                                responses to
                                                                                          to

Defendant’s Motions
Defendant's Motions is
                    is hereby
                       hereby extended
                              extended through
                                       through and
                                               and including May 24,
                                                   including May 24, 2021.
                                                                     2021.



        SIGNED
        SIGNED this  7th day
               this _____ day of   May
                              of ____________________, 2021.
                                                     , 2021.



                                                     ___________________________________
                                                     ALAN D.
                                                     ALAN  D. ALBRIGHT
                                                              ALBRIGHT
                                                     UNITED STATES
                                                     UNITED          DISTRICT JUDGE
                                                             STATES DISTRICT  JUDGE
